EXHIBIT 10.3

AIRCRAFT LEASE
Between
Ventures Acquisition Company, LLC
3850 Three Mile Lane, McMinnville OR 97128
And
Evergreen International Airlines, Inc.,
3850 Three Mile Lane, McMinnville OR 97128

LESSEE: Evergreen International Airlines, Inc. LESSOR: Ventures Acquisition
Company, LLC  

Term of Lease: 36 months Effective Date: 7/11/05 Rentals Payable: 11th day of
each month Number of Rental Payments: 36 Aircraft Type & S/N: Boeing 747-230SF
msn 23286 Engine Type & ESN: GE CF6-50E2 esn 530286, 530261, 530410, 517456
Aircraft Registration Number: N487EV Operations: Worldwide

Terms and Conditions of Lease

1.     Lease: Lessor hereby leases to Lessee, and Lessee hereby hires from
Lessor, the aircraft described above with all replacement parts, repairs,
additions and accessories incorporated therein and/or affixed thereto, all
referred to herein as "the Aircraft". Each of Lessor and Lessee expressly
acknowledges and agrees that this lease is and shall be subject and subordinate
to all the terms of the Loan Agreement dated as of July 11, 2005 (the "Loan
Agreement") between Lessor, Evergreen Holdings, Inc., as Guarantor, and
Landsbanki Íslands hf., as lender (the "Lender"), and the Mortgage and Security
Agreement executed in connection therewith, in each case as in effect from time
to time, and Lender's right to repossess the Aircraft and void this lease upon
such repossession. In addition to Lessee's agreements hereunder with respect to
insurance, maintenance, operation, and possession of the Aircraft, Lessee agrees
to comply with Sections 7.07, 7.10, 7.11, 8.03, 8.04, 8.05 and 8.06 of the Loan
Agreement (as in effect from time to time) as if each of such provisions were
set forth herein in their entirety as obligations of the Lessee. Lessee
acknowledges that it has received a copy of, and is familiar with the terms of,
the Loan Agreement and the Mortgage and Security Agreement.

2.     Term: This lease is for the original period of time shown above beginning
on July 11, 2005 and terminating on July 10, 2008. This Lease shall
automatically continue in effect on the terms and conditions set forth herein
month to month unless either party is provided with Ten (10) days notice to
terminate.

3.     Rentals: Lessee agrees to pay lease charges as set forth in Exhibit A.
attached hereto and incorporated herein as though fully set forth.

-1-



--------------------------------------------------------------------------------

4.     No Warranties by Lessor and Compliance with Laws: Lessee acknowledges
that Lessor is not the manufacturer of the Aircraft, nor manufacturer's agent,
and that Lessor MAKES NO WARRANTY OR REPRESENTATION, EITHER EXPRESS OR IMPLIED,
AS TO THE FITNESS, DESIGN OR CONDITION, THE MERCHANTABILITY OF THE AIRCRAFT OR
ITS FITNESS FOR ANY PARTICULAR PURPOSE, QUALITY OR CAPACITY OF THE MATERIALS IN
THE AIRCRAFT OR WORKMANSHIP IN THE AIRCRAFT. No oral agreement, guarantee,
promise, condition, representation or warranty nor any oral modification hereof
shall be binding. All prior conversations, agreements, or representations
related to this lease or to the Aircraft are integrated herein. Lessee shall, at
its own expense and cost: (a) pay all charges and expenses in connection with
the operation of the Aircraft; (b) comply with all laws, ordinances,
regulations, requirements and rules with respect to the use, maintenance, and
operation of the Aircraft,

5.     MAINTENANCE: At LESSEE'S sole expense, LESSEE shall take good care of the
Aircraft, maintain a valid and current FAA standard airworthiness certification
for the Aircraft, follow the manufacturer's useful life, comply with all
mandatory laws and regulations relating to the use, operation and maintenance of
the Aircraft, keep the Aircraft in good repair, condition and working order,
reasonable wear and tear excepted, and maintain all mandatory logs, records,
documents, manuals and other materials required by the FAA to be maintained with
respect to the Aircraft, All service, maintenance, modification repair and
overhaul of the Aircraft shall be performed only by FAA certified mechanics,
repairmen or repair stations, or certificated operators and shall be
accomplished in accordance with all mandatory FAA requirements, including,
maintenance, modification, repair and overhaul manuals, and manufacturer service
bulletins, and all mandatory FAA regulations, directives, instructions and
service bulletins.

6.     Destruction of the Aircraft: If the Aircraft is totally destroyed, the
liability of the Lessee to pay rent therefore shall be discontinued upon
Lessor's receipt of the insured value of the Aircraft and the net amount of the
recovery, if any, from insurance or otherwise for such loss or damage shall
belong to Lessor.

7.     Payment of Taxes by Lessee: During the term of this lease, Lessee shall,
in addition to the rent provided herein to be paid, promptly pay all taxes,
assessments, and other governmental charges levied or assessed upon the interest
of the Lessee in the Aircraft or upon the use or operation thereof or on the
earnings arising there from, and as additional rent shall promptly pay or
reimburse the Lessor for all taxes (other than sales taxes paid by Lessor with
respect to its purchase of the Aircraft, if required) levied or assessed against
and paid by the Lessor on account of its ownership of the Aircraft or any part
thereof, or the use or operation thereof or the leasing thereof to the Lessee,
or the rent herein provided or on the earnings arising there from.

8.     Ownership of Aircraft & Operational Control: The Aircraft at all times
shall remain the property of Lessor. Lessee shall be in command of the Aircraft
and its operations and shall have lull authority with respect to all matters
involving the Aircraft.

-2-



--------------------------------------------------------------------------------

9.     Possession, Use, and Location of the Aircraft: So long as Lessee shall
not be in default under this lease, Lessee may possess and use the Aircraft in
accordance with this lease. The Aircraft shall be used only in the lawful
business of Lessee. Lessee shall not, without Lessor's prior consent, part with
possession or control of the Aircraft or sell, pledge, mortgage, or otherwise
encumber the Aircraft or any part thereof, or assign or encumber any interest
under this lease.

10.     Performance of Obligations of Lessee by Lessor: If Lessee shall fail
duly and promptly to perform any of Lessee's obligations under the provisions of
Article 5 of this lease, Lessor may, at its option, at any time thereafter
perform the same for the account of Lessee without thereby waiving the default,
and any expense or liability incurred by Lessor by so doing, together with
interest at one percent (1%) per month or the highest lawful rate, whichever is
less, until paid by Lessee to Lessor, shall be payable by Lessee upon demand as
additional rent for the Aircraft.

11.     Inspection: Subject to any applicable laws, regulations and rules,
Lessor shall have the right from time to time during reasonable business hours
to enter upon Lessee's premises or elsewhere for the purpose of confirming the
existence, condition and the proper maintenance of the Aircraft.

12.     Indemnity: Lessee shall indemnify Lessor and save Lessor harmless from
any and all liability, loss, damage, expense, causes of action, suits, claims,
or judgments arising from injury to persons or property resulting from or based
upon the actual or alleged use, operation, delivery or any transportation of the
Aircraft or its location or conditions; and shall at Lessee's own cost and
expense, defend any and all suits which may be brought against Lessor, either
alone or in conjunction with others, upon any such liability or claim or claims.
Lessee shall satisfy, pay and discharge any and all judgments and fines that may
be recovered against Lessor in any action or actions, provided, however, that
Lessor shall give Lessee written notice of any such claim or demand.

13.     Assignment/Sublease: Without the prior written consent of Lessor, Lessee
shall not assign this lease or its interests hereunder or enter into any
sublease with respect to the Aircraft covered hereby.

14.     Default: This lease shall be breached if: (a) Lessee shall default on
the payment of any rent hereunder and such default shall continue for three (3)
days, and (b) if Lessee defaults in the performance of any covenant herein.

15.     Notices: All notices shall be provided 10 days in advance of required
action and must be in writing.

16.     Severability: If any provision of this lease or any remedy herein
provided for in this lease is invalid under any applicable law, such provision
shall be inapplicable and deemed omitted but the remaining provisions hereof,
including the remaining remedies, shall be given effect in accordance with the
intent.

-3-



--------------------------------------------------------------------------------

17.     Entire Agreement: This instrument constitutes the entire agreement
between the parties. No modifications hereto shall be valid or binding unless in
writing, signed by both parties, and attached hereto.

18.     Governing Law: This lease shall be governed by and construed in
accordance with the laws of the State of Oregon.

19.     Counterparts: This lease may be executed in any number of counterparts,
each of which, when executed and delivered, shall constitute an original and all
of which shall collectively and separately constitute one and the same
agreement.

LESSEE ACKNOWLEDGES RECEIPT OF A SIGNED, TRUE AND EXACT COPY OF THIS AGREEMENT.

[Signature Page Follows]

-4-



--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Lessor and Lessee have executed this Aircraft
Lease by their duly authorized officers or principals.

EVERGREEN INTERNATIONAL AIRLINES, INC.,

By: /s/ Timothy G. Wahlberg Timothy G. Wahlberg, President Lessee

 

Aircraft Lease (N487EV)



--------------------------------------------------------------------------------

VENTURES ACQUISITION COMPANY, LLC

By: /s/ Delford M. Smith Delford M. Smith, Sole Member Lessor

 

Aircraft Lease (N487EV)



--------------------------------------------------------------------------------

EXHIBIT A

AIRCRAFT LEASE
Between
Ventures Acquisition Company, LLC
3850 Three Mile Lane, McMinnville OR 97128
And
Evergreen International Airlines, Inc.
3850 Three Mile Lane, McMinnville OR 97128

MONTHLY RENTAL (N487EV)

Lessee shall pay to Lessor in advance a monthly rental of Three Hundred
Forty-Five Thousand United States Dollars per month, (US $345,000.00) for the
aircraft.

In addition to the monthly rental charge referenced above, Lessee will be
responsible for and will be invoiced for all (a) reasonable out-of-pocket
transaction costs incurred by Lessor in connection with the financing of the
Aircraft and this Lease, and (b) out-of-pocket costs and expenses incurred by
Lessor as a result of Lessee's maintenance and operation of the Aircraft, in
each case during the term of this Lease. All costs invoiced shall be due and
payable with in 30 days of invoice date.

-6-